In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated November 14, 1969, which denied the application without a hearing. Order affirmed. Appellant claimed in his petition that he was denied his fundamental right to counsel at his trial. This assertion had been raised by him on his appeal from the judgment to which this coram nobis application relates and was rejected by this court as being without merit (People v. Green, 23 A D 2d 967). Appellant presents no argument which would cause us to change that determination. Christ, P. J., Rabin, Hopkins, Munder and Martuseello, JJ., concur.